Citation Nr: 0115142	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection was granted 
for PTSD and a 70 percent disability rating was assigned 
effective February 22, 1999, the date of receipt of the 
claim.

In the August 1999 rating decision, service connection for 
skin lumps on the underside of the forearms as result of 
exposure to herbicides was denied on the basis that the claim 
was not well grounded.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
eliminated the concept of a well-grounded claim.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment on November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also mandates 
that all claims for benefits denied or dismissed as not well 
grounded under the laws administered by VA, which became 
final during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the Act, shall be re-
adjudicated, if a request for re-adjudication is filed by the 
claimant or the Secretary not later than two years after the 
date of the enactment of the Act.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099 (2000).  The veteran did not perfect an 
appeal on the issue of service connection for skin lumps, and 
that determination became final within the time period 
specified above.  See 38 C.F.R. §§ 20.200, 20.302 (2000).  
The issue of readjudication of the denied claim is referred 
to the RO for action deemed appropriate and consistent with 
the provisions of the VCAA.  

In a June 2000 rating decision, the RO granted a total rating 
based on individual unemployability duie to service connected 
disabiltiies.  

In a May 2001 statement submitted to the Board, the 
representative raised a claim of entitlement to service 
connection for diabetes mellitus as a residual of exposure to 
herbicides.  This claim is referred to the RO for appropriate 
action. 


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In a May 2000 statement, a VA psychologist opined that the 
veteran was unemployable due to his PTSD.  In a June 2000 
rating decision, a total rating based on individual 
unemployability was granted effective February 22, 1999.  The 
representative in a September 2000 VA Form 9 and in October 
2000 written argument asserts that the veteran is entitled to 
a 100 percent disability rating for PTSD because of 
unemployability, thus raising the issue of entitlement to an 
extraschedular rating for PTSD.  See 38 C.F.R. § 3.321 
(2000).

On VA psychiatric examination in August 1999, the examiner 
diagnosed PTSD, moderate to severe, with depression.  In a 
September 1999 statement, S. Aviotti, a social worker with 
the Center for Holistic Therapy, which apparently is a 
private contractor with a Vet Center, indicated the veteran 
quit his job three years ago because he was catastrophically 
depressed and that he remained extremely depressed.  VA 
medical records dated in 1999 reflect assessments of PTSD and 
depression.  This raises the question of whether any 
depression is a separate disorder or is part of his PTSD, and 
such is inextricably intertwined with the issue of an 
increased evaluation for PTSD.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

An April 1999 VA treatment record from the Roseburg, Oregon, 
VA Medical Center, which is the earliest VA treatment record 
in the claims file, reflects that the veteran had already 
been receiving treatment for depression at that facility.  
Thus, there should be earlier records.  Also, in her 
September 1999 statement, Ms. Aviotti indicated that the 
veteran had been treated at the Center for Holistic Therapy 
since February 1999.  However, the only other record in the 
claims file from the Center for Holistic Therapy is a report 
of an initial evaluation done in February 1999.  A January 
2000 VA treatment record from the Roseburg, Oregon, VA 
Medical Center, reveals that the veteran continued to attend 
a PTSD group, presumably at the Center for Holistic Therapy.  
In light of the above, additional records may be available.

Moreover, in an October 1999 statement, the veteran's former 
employer indicated that the veteran worked there from August 
1976 to December 1997 and that his employment was terminated 
due to a failure to meet company standards and requirements.  
The reason for termination was not described in any greater 
detail. Further development with regard to this matter is 
necessary because the issue of an extraschedular rating for 
PTSD has been raised.
 
Added to the record while the case has been at the Board is a 
photocopy of a May 2001 statement addressed to the RO in 
which the representative disagreed with the 30 percent 
disability rating for the veteran's left knee disability 
granted in June 2000.  It is assumed that the original of the 
statement was sent to the RO but, in any event, with the 
remand of this case for other reasons, the copy in the claims 
file will be received by the RO.  Thus, the requirements of 
38 C.F.R. § 20.300 (2000) are met.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for psychiatric problems since 
February 1999.  After obtaining 
appropriate authorization, the RO should 
obtain any medical records not currently 
on file, including the complete records 
from the Center for Holistic Therapy.  In 
any event, the RO should obtain all 
relevant records from the Roseburg, 
Oregon, VA Medical Center, including 
records prior to April 1999.  If any 
attempts to obtain the additional evidence 
are unsuccessful, the RO should comply 
with the notice provisions of the VCAA of 
2000.

4.  The RO should advise the veteran to 
provide evidence that his PTSD and any 
related depressive disorder have markedly 
interfered with employment, such as 
employment records, income information, 
or statements from medical care 
providers, former employers and/or 
coworkers.  If the veteran prefers, he 
may identify such evidence and the RO 
should try to obtain it for him.  The RO 
should also contact the veteran's last 
employer and ask why he failed to meet 
company standards and requirements.  If 
any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and manifestations of all 
mental disorders, including PTSD; whether 
the veteran has a depressive disorder; 
and if so whether it is related to PTSD.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner, the review of which should 
be acknowledged in the examination 
report.  Any indicated tests and studies, 
including psychological studies (if 
deemed warranted by the psychiatrist), 
should be conducted.  The report of 
examination should reflect diagnoses of 
all psychiatric disorders (including any 
personality disorders) found and an 
opinion as to whether any depressive type 
disorder (e.g. dysthymic disorder or 
major depression) if found, is a separate 
diagnostic entity rather than a 
manifestation of PTSD, and, if such is a 
separate entity, whether it was caused or 
permanently worsened (rather than 
temporarily exacerbated) by PTSD.  If 
necessary, the examiner may express any 
relationship between the service-
connected PTSD and any depressive 
disorder in terms of likelihood (i.e., 
more likely, less likely, or equally 
likely as not).  

The examiner should also give a detailed 
account of all psychiatric manifestations 
and should specifically address the 
following: Whether the veteran does or 
does not manifest (1) gross impairment in 
thought processes or communication; (2) 
persistent delusions or hallucinations; 
(3) grossly inappropriate behavior; (4) 
persistent danger of hurting self or 
others; (5) intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); (6) disorientation to 
time or place; and (7) memory loss for 
names of close relatives, his own 
occupation, or his own name.  
Additionally, the examiner should specify 
which symptoms are associated with PTSD 
and any PTSD-related depressive disorder, 
and which are attributable to any 
psychiatric disorders deemed unrelated to 
PTSD.  If certain symptomatology cannot 
be disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD and any deemed PTSD-related 
depressive disorder affect the veteran's 
occupational and social functioning.  
Specifically, without consideration of 
factors such as age or nonservice-
connected disabilities, the examiner 
should render an opinion on whether PTSD 
and any deemed PTSD-related depressive 
disorder are of a nature as to result in 
marked interference in employment.

Finally, a multi-axial assessment should 
be conducted.  The examiner should provide 
a discussion of Axis IV (psychosocial and 
environmental problems) and give a Global 
Assessment of Functioning (GAF) score, 
with an explanation of the numeric code 
assigned as stated in DSM-IV.  If there 
are multiple diagnoses, any of which are 
deemed unrelated to PTSD, the examiner 
should, if possible, indicate what the GAF 
score would be based only on PTSD and any 
other PTSD-related disorders.  The 
rationale for all conclusions should be 
provided.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, it 
is essential that it be amended by the 
examiner so that the case will not have to 
be remanded again.

7.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  
The RO should then evaluate the veteran's 
claim for an increased rating for PTSD 
under a broad interpretation of the 
applicable regulations and Court 
decisions, including 38 C.F.R. § 3.321, 
and with consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
veteran is shown to have a diagnosed 
depressive disorder in addition to PTSD, 
the RO should determine whether it is 
service connected, including on a 
secondary basis, and, if it is not, the 
veteran should notified and advised of his 
appellate rights and of the need to appeal 
the denial if he disagrees.  If the 
benefit sought on appeal remains denied, 
the appellant and the representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO should also issue a 
statement of the case on the issue of an 
increased rating for postoperative status 
arthrotomy of the left knee with 
instability.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


